DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2022 was considered by the examiner.
Drawings
The drawings filed on 11/18/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)() as being anticipated by FUSE (US 2015/0117925 A1; cited by applicant). 
Regarding claim 17, Fuse teaches an image forming apparatus, comprising: a transfer roller configured to transfer a developer image on a sheet; a fuser configured to fix the developer image on the sheet by heating and pressing the sheet; and a controller configured to execute: an actual-printing process comprising: transferring developer image on the sheet by the transfer roller and heating and pressing the sheet by the fuser; and a non-actual-printing process comprising: heating and pressing the sheet by the fuser without transferring developer image on the sheet by the transfer roller; wherein, when performing a normal printing, the controller is configured to execute the actual-printing process for a first sheet, and then configured to execute the actual-printing process for a second sheet that is supplied next to the first sheet; and wherein, when performing an anti-curl printing, the controller is configured to execute the non-actual-printing process for the first sheet, and then configured to execute the non-actual-printing process for the second sheet before executing the actual-printing process for the first sheet (figure 3, [0034-0048]; this method allows for the sheet to be fixed without an image being formed and thereafter begin the printing process).
Allowable Subject Matter
Claims 1-16 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tadoni et al. (2017/0343938 A1) teaches a control method for humidity which utilizes blank sheet fixing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG